IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-91-541-CR


THE STATE OF TEXAS,
	APPELLANT

vs.


CONN BRADFORD WHEELER,

	APPELLEE

 

FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY,
NO. 356,184, HONORABLE STEVE RUSSELL, JUDGE

 


PER CURIAM

	This is an appeal from an order granting motion to suppress evidence.  Appellant
has filed a motion to withdraw the appeal.  No decision of this Court has been delivered.  The
motion is granted and the appeal is dismissed.  See Tex. R. App. P. Ann. 59(b) (Pamph. 1991).


[Before Chief Justice Carroll, Justices Aboussie and Kidd]
Dismissed On Appellant's Motion
Filed:  January 15, 1992
[Do Not Publish]







January 15, 1992






Honorable Giselle Horton
Assistant County Attorney
Travis County Courthouse
P. O. Box 1748
Austin, Texas  78767

					Re:	No. 3-91-541-CR--The State of Texas v.
Conn Bradford Wheeler (t/c no. 356-184)

Counsel:

You are hereby notified that appellant's motion to dismiss appeal in the above cause was this day
submitted and granted.  The appeal is dismissed on appellant's motion.

A copy of this Court's opinion and judgment are enclosed in accordance with Rule 91, Texas
Rules of Appellate Procedure.

The Court's mandate has been issued this date to the clerk of the trial court under separate cover.

						Very truly yours,

						DIANE O'NEAL, CLERK PRO TEM


						By
							Barbara E. Chapman, Deputy
Enclosures

xc:	State Prosecuting Attorney
	Clerk, Court of Criminal Appeals
	Honorable , District Judge
	, District Clerk